ORDER

PER CURIAM.
Joseph Tracy (“defendant”) appeals from the judgment in a jury tried case finding him guilty of one count of voluntary manslaughter, one count of assault in the second degree, and two counts of armed criminal action. Defendant appeals from the judgment on his convictions. Defendant claims the trial court erred in refusing to admit expert testimony stating defendant was unable to voluntarily waive his Miranda rights, allowing the state to cross-examine a defense witness as to his reputation for faking injuries, and in admitting evidence that defendant had an argument in which he used racial slurs.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).